DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The Amendment filed 3/12/2021 in response to the Non-Final Office Action mailed 12/16/2020 has been entered.  
	Claim 6 is currently pending in U.S. Patent Application No. 16/216,062.


Response to Arguments/Remarks
	Applicant's arguments with regard to deficiencies in the combination of cited prior art have been considered and determined persuasive in view of accompanying claim amendments.  Huang (US 8,773,352) in view of Litvak et al. (US 2011/0211754) and KIM et al. (US 2013/0229491) fails to teach/suggest the claim as a whole and comprising those amended limitations further detailing the ratio and disposition of pixels in the array.  Corresponding rejections to the claim(s) are withdrawn accordingly.


Allowable Subject Matter and Reasons for Allowance
Claim 6 is allowable. 

The following is an examiner's statement of reasons for allowance:
Claim amendments in view of supporting remarks overcome rejections previously set forth under the combination of references cited.  Reconsideration and updated search has failed ‘along one of lines of the pixel array’ – even for broad interpretations wherein a line may exist diagonally along the array, in further view of that limitation wherein ‘the plurality of invisible image sensing pixels are disposed centrally in the pixel array’, as distinguished from a uniform disposition as taught/suggested by Huang and KIM, and in view of the claim as a whole.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN L LEMIEUX whose telephone number is (571)270-5796.  The examiner can normally be reached on Mon - Fri 9:00 - 6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IAN L LEMIEUX/Primary Examiner, Art Unit 2669